               Case 1:21-cv-01601 Document 1 Filed 06/11/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

GUN OWNERS OF AMERICA, INC.,                 )
8001 Forbes Place                            )
Suite 202                                    )
Springfield, VA 22151, and                   )
                                             )
GUN OWNERS FOUNDATION                        )
8001 Forbes Place                            )
Suite 202                                    )
Springfield, VA 22151,                       )
                                             )
                         Plaintiffs,         )              Civil Action No. 21-1601
                                             )
 v.                                          )
                                             )
FEDERAL BUREAU OF                            )
INVESTIGATION                                )
J. Edgar Hoover Building                     )
935 Pennsylvania Avenue, N.W.                )
Washington, D.C. 20535-0001                  )
                                             )
                       Defendant.            )
                                             )

                                          COMPLAINT

       Gun Owners of America, Inc. and Gun Owners Foundation (together “Plaintiffs”) brings this

action against Defendant the Federal Bureau of Investigation (“FBI” or “Defendant”) to compel

compliance with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor,

Plaintiffs allege the following:

                                   JURISDICTION AND VENUE

        1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

 and 28 U.S.C. § 1331.

        2.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

 § 1391(e).
                 Case 1:21-cv-01601 Document 1 Filed 06/11/21 Page 2 of 6




                                              PARTIES

           3.    Plaintiff Gun Owners of America (“GOA”) is a Virginia non-stock corporation with

its principal place of business in Springfield, Virginia. GOA is organized and operated as a non-

profit membership organization that is exempt from federal income taxes under Section 501(c)(4)

of the U.S. Internal Revenue Code. GOA seeks to promote social welfare through informing and

educating the public on and conducting activities in defense of the Second Amendment and the right

to keep and bear arms.

       4.        Plaintiff Gun Owners Foundation (“GOF”) is a Virginia non-stock corporation, with

its principal place of business in Springfield, Virginia. GOF is organized and operated as a non-

profit legal defense and educational foundation that is exempt from federal income taxes under

Section 501(c)(3) of the U.S. Internal Revenue Code. GOF is supported by gun owners across the

country.

       5.        Defendant FBI is a component of the Department of Justice, a department of the

United States Government, and is headquartered at 935 Pennsylvania Avenue, N.W., Washington, D.C.

20535-0001. Defendant is an agency within the meaning of 5 U.S.C. § 552(f). Defendant has

possession, custody and control of records to which Plaintiffs seek access.

                                    STATEMENT OF FACTS

       6.        On March 15, 2021, Plaintiffs submitted an FOIA request to Defendant, via the FBI

eFOIPA portal. See Exhibit A.

       7.        Plaintiffs’ FOIA sought the following records:

           (a)    records of all communications between the FBI and the Governor of Virginia, the
                  Office of the Governor of Virginia, the Lieutenant Governor of Virginia, the Office
                  of the Lieutenant Governor of Virginia, the Attorney General of Virginia, the
                  Virginia Office of the Attorney General, and agents and employees of the same
                  that occurred between January 11, 2014 until the date you begin to process this
                  request;
                   Case 1:21-cv-01601 Document 1 Filed 06/11/21 Page 3 of 6




            (b)      records1 of all communications between the FBI and the Virginia Department of
                     State Police involving the so-called “voluntary background check” established by
                     Va. Code Section 54.1-4201.2, or a so-called “special permit for voluntary
                     background check” or “firearms-related permit” to be established by the
                     executive branch of government in Virginia, that occurred between July 1, 2015
                     until the date you begin to process this request;

            (c)      records related to whether Virginia’s voluntary background check system and its
                     implementation complies with 28 C.F.R. Section 25.6; and

            (d)      copies of the last four National Instant Criminal Background Check System
                     audits conducted by the FBI’s Criminal Justice Information Services Division
                     with respect to the Commonwealth of Virginia.

           8.       On March 24, 2021, Defendant provided four separate responses to the individual

parts of Plaintiffs’ single FOIA request. The FBI acknowledged part (d) of Plaintiffs’ FOIA and

assigned it Request No. 1492370-000. For the other three parts of Plaintiffs’ request, the FBI sent

three additional letters bearing Request Nos. NFP-128736, NFP-128737, and NFP-128738. See

Exhibit B.

           9.       Request No. NFP-128736 responded to part (a) of Plaintiffs’ FOIA, and the FBI

took the position that the request is “overly broad … as it does not provide enough detail to enable

personnel to locate records….”

           10.      Request No. NFP-128737 responded to part (b) of Plaintiffs’ FOIA, and the FBI

took the position that the request did “not contain enough descriptive information to permit a

search of [its] records.”

           11.      Request No. NFP-128738 responded to part (c) of Plaintiffs’ FOIA, and the FBI

stated that “FOIA does not require agencies to answer inquiries, create records, conduct research,

or draw conclusions concerning queried data…”




1
    At least some of these records will be housed by the FBI’s Criminal Justice Information Law Unit.
               Case 1:21-cv-01601 Document 1 Filed 06/11/21 Page 4 of 6




       12.     By letter dated April 9, 2021, Plaintiffs appealed the FBI’s responses bearing the

Request Nos. NFP-128736, NFP-128737, and NFP-128738. See Exhibit C.

       13.     Plaintiffs’ appeal addressed each of the FBI’s concerns in its various objections,

and argued that Plaintiffs’ FOIA (i) was detailed enough, (ii) provided enough descriptive

information and (iii) did not ask the FBI to answer inquires, create records, etc.

       14.     In an additional series of three letters dated April 21, 2021, the FBI acknowledged

Plaintiffs’ appeal, but did not notify Plaintiffs of its determination, assigning Plaintiffs’ appeal an

additional three numbers A-2021-01576 (section c of Plaintiffs’ FOIA), A-2021-01577 (section b

of Plaintiffs’ FOIA), and A-2021-01589 (section a of Plaintiffs’ FOIA). See Exhibit D.

       15.     To date, no determination has been received from the FBI about the status of

Plaintiffs’ appeal, in violation of 5 U.S.C. § 552(a)(6)(A)(ii) which mandates a determination by

the agency within twenty (20) business days of the appeal. Because the FBI failed to respond

timely to Plaintiffs’ appeal, or otherwise to process and produce records, Plaintiffs’ administrative

remedies are deemed exhausted. See § 552(a)(6)(C)(i).

       16.     Pursuant to 5 U.S.C. §552(a)(6)(A)(i), Defendant was required to determine

whether to comply with Plaintiffs’ request bearing Request No. 1492370-000 within twenty (20)

working days of receipt and to notify Plaintiffs immediately of its determination, the reasons

therefore, and the right to appeal any adverse determination.

       17.     As of the date of this Complaint, the Defendant has failed to: (i) to fully comply

with Plaintiffs’ FOIA request; (ii) to make a determination regarding Plaintiffs’ appeal within 20

business days; (iii) to produce documents in response to Request No. 1492370-000 within 20

business days; and (iv) produce all the requested records or otherwise demonstrate that the

requested records are exempt from production.
                Case 1:21-cv-01601 Document 1 Filed 06/11/21 Page 5 of 6




        18.        Plaintiffs are nonprofit organizations seeking information with which to inform and

educate the public about the workings of government. Release of the records requested is in the

public interest.

                                              CAUSE OF ACTION
                                       (Violation of FOIA, 5 U.S.C. § 552)

        19.        Plaintiffs reallege paragraphs 1 through 18 as though fully set forth herein.

        20.        Defendant has failed to process and make a determination regarding Plaintiffs’

March 15, 2021 FOIA request within the statutory time limit, and is unlawfully withholding

records requested by Plaintiffs pursuant to 5 U.S.C. § 552.

        21.        Plaintiffs are being irreparably harmed by reason of Defendant’s unlawful

withholding of requested records, and Plaintiffs will continue to be irreparably harmed unless

Defendant is compelled to conform its conduct to the requirements of the law.


                                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs requests that the Court grant all appropriate relief for

 the violations of FOIA alleged above, including:

              a. An order and judgment requiring the Defendant to conduct a search for any and

                    all records responsive to Plaintiffs’ FOIA request, and to demonstrate that it

                    employed search methods reasonably likely to lead to the discovery of all

                    records responsive to Plaintiffs’ request;

              b. An order and judgment requiring the Defendant to produce, by a date certain, any

                    and all non-exempt records responsive to Plaintiffs’ FOIA request and a Vaughn

                    index of any responsive records withheld under claim of exemption;
            Case 1:21-cv-01601 Document 1 Filed 06/11/21 Page 6 of 6




          c. An order and judgment permanently enjoining Defendant from continuing to

             withhold any and all non-exempt records in this case that are responsive to

             Plaintiffs’ FOIA request;

          d. Attorneys’ fees and costs to Plaintiffs pursuant to any applicable statute

             or authority, including 5 U.S.C. § 552(a)(4)(E); and

          e. Any other relief that this Court in its discretion deems just and proper.


                                                      /s/ Robert J. Olson
                                                    Robert J. Olson
                                                    (D.C. Bar No. 1029318 )
                                                    William J. Olson
                                                    (D.C. Bar No. 233833)
                                                    Jeremiah L. Morgan
                                                    (D.C. Bar No. 1012943)
                                                    William J. Olson, P.C.
                                                    370 Maple Avenue West, Suite 4
                                                    Vienna, VA 22180-5615
                                                    703-356-5070 (telephone)
                                                    703-356-5085 (fax)
                                                    wjo@mindspring.com (e-mail)

                                                    Counsel for Plaintiffs
Dated: June 11, 2021                                GUN OWNERS OF AMERICA, INC. and
                                                    GUN OWNERS FOUNDATION
